DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/03/2021.
Claims 1-23 remain pending in the application with claims 1-14 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The the first photovoltaic module portion (emphasis added) and the second electrical bussing portion is located proximate to the second end of the second photovoltaic module portion (emphasis added).  Therefore, the limitation “a third electrical bussing portion extending from the first electrical bussing portion to the second electrical bussing portion” recites a third electrical bussing portion that extends between two different photovoltaic modules, i.e. between the first electrical bussing portion proximate to the first end of the first photovoltaic module portion to the second electrical bussing portion proximate the second end of the second photovoltaic module, which is not supported by the originally filed disclosure.  The originally filed disclosure only supports a third electrical bussing portion 725 extending between the first 722 and second 724 electrical bussing portions proximate to the first end 702 and the second end 704, respectively, of the same photovoltaic cell.  The third electrical bussing portion 725 does not extend beyond one photovoltaic module portion to another photovoltaic module portion as recited in current claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cleereman et al. (US 2011/0100436).
Addressing claim 15, Cleereman discloses a system (figs. 1-6), comprising:
	a first photovoltaic module portion (the photovoltaic module portion on the left side in figs. 5C-5E and 6) and a second photovoltaic module portion (the photovoltaic module portion on the right side in figs. 5C-5E and 6), each of the first photovoltaic module portion and the second photovoltaic module portion includes
a first end (the end where the locator 220 is situated in fig. 1), a second end (the end where the locator 222 is located) opposite the first end, a first side (the upper side of the body portion 200 in fig. 1), a second side (the bottom side of the body portion in fig. 1), a first surface (202 in figs. 3 and 4A-4F) and a second surface (204 in figs. 3 and 4A-4F);
at least one solar cell 110 (fig. 3);
an encapsulant (124+126) encapsulating the at least one solar cell (figs. 3 and 4A-4F),
wherein the encapsulant includes a first surface (upper surface) and a second surface (the lower surface) opposite the first surface of the encapsulant;
a frontsheet 122 juxtaposed with the first surface of the encapsulant,
wherein the second surface of the first photovoltaic module portion proximate to the second end of the first photovoltaic module portion is attached to the first surface of the second photovoltaic module portion proximate to the first end of the second photovoltaic module portion (figs. 5C-5E and 6);
a first electrical bussing portion (the buss wire 142 with the terminal 148 in fig. 2) located proximate to the first end of the first photovoltaic module portion and extending proximate the first side of the first photovoltaic module portion to proximate the second side of the first photovoltaic module portion (fig. 2);
a second electrical bussing portion (the buss wire 142 with the terminal 146 in fig. 2) located proximate to the second end of the second photovoltaic module portion (the second photovoltaic module portion shown in figs. 5C-5E and 6 is identical to the one disclosed in fig. 2; therefore, the second photovoltaic module portion in figs. 5C-5E and 6 also has the second electrical bussing portion 142 as shown in fig. 2) and extending proximate the first side of the second photovoltaic module portion to proximate the second side of the second photovoltaic module portion; and
a third electrical bussing portion extending from the first electrical bussing portion to the second electrical bussing portion (fig. 2 shows the photovoltaic module portion includes a return circuit 150; in figs. 5C-5E and 6 where the return circuits 150 of the two photovoltaic module portions are interconnected by the connector 156, the electrical circuit, which is made by the return circuits 150 of the adjacent photovoltaic module portions and the electrically conductive component within the connector 156 for interconnecting the return circuits 150, constitutes the claimed third electrical bussing portion extending from the first electrical bussing portion of the first photovoltaic module portion and the second electrical bussing portion of the second photovoltaic module portion), wherein the third electrical bussing portion is located between the first sides of the first and second photovoltaic module portions and the at least one solar cells of the first and second photovoltaic module portions (fig. 2). 

Addressing claim 22, in fig. 1, the portion 210 is the structural equivalence to the claimed side flap located at the second end of the second photovoltaic module portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Huang et al. (US 2016/0276508) and Pfeiffer (EP1837162 with provided machine English translation).
Addressing claim 16, Cleereman discloses the layers are joined together via heat or vibration welding [0043] and the layers are joined together to be resistant to moisture/particle penetration [0038].

Cleereman is silent regarding the first and second photovoltaic module portion are ultrasonically welded to one another.

Huang discloses disposing thermoplastic polyolefin sealant [0016] between adjacent photovoltaic module portions to prevent moisture permeation.

Pfeiffer discloses using ultrasonic welding for bonding thermoplastic polyolefin material (title, [0008-0010]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman with the thermoplastic polyolefin sealant between the adjacent photovoltaic module portions disclosed by Huang and the ultrasonic welding procedure of Pfeiffer in order to dispose the thermoplastic polyolefin sealant between adjacent photovoltaic module portions to protect the photovoltaic module portions against moisture and mechanical force (Huang, [0016]).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Huang et al. (US 2016/0276508) and Izumi et al. (JP2017027735 with provided machine English translation).
Addressing claims 17-18, Cleereman discloses the layers are joined together via heat or vibration welding [0043] and the layers are joined together to be resistant to moisture/particle penetration [0038].

Cleereman is silent regarding the limitations of current claims.

Huang discloses disposing thermoplastic polyolefin sealant [0016] between adjacent photovoltaic module portions to prevent moisture permeation.
Izumi discloses heat welding the thermoplastic polyolefin material to the resin layer [0029-0030].  Heat welding disclosed by Izumi is the equivalence to thermal bonding of claim 18 and heat welding of claim 17.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman with the thermoplastic polyolefin sealant between the adjacent photovoltaic module portions disclosed by Huang and the heat welding procedure of Izumi in order to dispose the thermoplastic polyolefin sealant between adjacent photovoltaic module portions to protect the photovoltaic module portions against moisture and mechanical force (Huang, [0016]).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Huang et al. (US 2016/0276508).
Addressing claims 18-20, Cleereman is silent regarding the limitations of current claims.

Huang discloses disposing thermoplastic sealant 160 between adjacent photovoltaic module portions to protect the photovoltaic modules against moisture and mechanical force [0016].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman with the thermoplastic sealant between adjacent photovoltaic module portions as disclosed by Huang in order to protect the photovoltaic module portions against moisture and mechanical force (Huang, [0016]).  The thermoplastic resin corresponds to the claimed adhesive tape of claims 19-20 and thermal bond of claim 18 because the thermoplastic resin has to be melted via heat to be disposed between the adjacent photovoltaic module portions.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Keuchler (US 6,320,114).
Addressing claim 21, Cleereman discloses the photovoltaic module portions are flexible in order to conform to the irregular contour in the building structure [0013].  Cleereman is silent regarding a fold line located intermediate the first and second photovoltaic module portions and wherein the first and second photovoltaic module portions are foldable relative to one another at the fold line.

Keuchler discloses electrically conducting hinges between photovoltaic module portions (figs. 2-3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman with the electrically conducting hinges between adjacent photovoltaic module portions as disclosed Keuchler in order to improve the flexibility of the overall system (Keuchler, col. 1 ln 59 to col. 2 ln 24) for conforming to the irregular contour of the building structure when the photovoltaic module portions are interconnected and are installed on the building structure.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Huang et al. (US 2016/0276508) and Ping et al. (US CN202797031 with provide machine English translation).
Addressing claim 23, Cleereman is silent regarding a power optimizer and a junction box electrically connected to the power optimizer that are located at the first end of the first photovoltaic module portion.

Cleereman discloses the return circuit 150 provides a return path for the current produced by the cell so that both positive and negative ends of the circuit can be on the same side of the system [0049].

Huang discloses a connection box 150, which is the structural equivalence to the claimed junction box, is disposed at one side of the photovoltaic module portion (figs. 3-4).

Ping discloses a connection box that includes a power optimizer 4 [0013] for photovoltaic system.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify system of Cleereman with the connection box disposed at a first end of the photovoltaic module as disclosed by Huang in order to output the power generated by the system at one side as desired by Cleereman.  Furthermore, one would have found it obvious to modify the connection box with the power optimizer of Ping in order to obtain the advantages of smooth manufacturing process with reduced cost and reducing the power judgement loss of the component (Ping, [0010]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/09/2021